 In the Matter Of PACIFIC GRAPE PRODUCTS COMPANY, EMPLOYERandCANNERY WAREHOUSEMEN,FOOD PROCESSORS,DRIVERS AND HELPERSUNION OF STANISLAUSAND MERCEDCOUNTIES, LOCAL 748, AFL,PETITIONERCase No. 20-RC-298.-Decided November 12,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.The hearing officer'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:On October 9, 1946, following an election conducted in Case No.20-R-1489,1 Food, Tobacco, Agricultural and Allied Workers Unionof America, Local 82, CIO (herein called the Intervenor) ,2 was certifiedby the Board as the exclusive representative of production and main-tenance employees at the Employer's two food processing plants at*Chairman Herzog and Members Houston and Gray.1The Board's Decision and Direction of Election in this case is recorded under the nameofMatter of Bercut Richards Packing Company,et al,64 N. L. R. B 133.2The Intervenor,although not in compliance with Section 9 (f), (g), and(h) of theAct, was allowed to intervene in this proceeding because of its current contract with theEmployer.80 N. L. R. B., No. 53.265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDModesto, California.A contract subsequently executed by and be-tween the Employer and the Intervenor expired on April 1, 1948.On June 14, 1948, the same parties executed a new agreement, termi-nating April 1, 1949.They contend that this current contract consti-tutes a bar to a determination of representatives at this time.The Petitioner opposes this contention and alleges that the Peti-tioner made a timely demand upon the Employer for recognition asbargaining representative of these employees in April 1948.TheEmployer denies such notice of the Petitioner's claim.We find itunnecessary to resolve this issue of fact, for the Petitioner did not filethe instant petition until July 27, 1948, more than 6 weeks after theexecution and effective date of the new contract urged as a bar.Underthese circumstances, the petition was untimely filed.3We shall dismissthe instant petition, without prejudice, however, to the filing of anew petition before the terminal date of the current contract.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed without prejudice.3Matter of General ElectrioX-Ray, 67N.L. R. B. 947.